Citation Nr: 0311903	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-23 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with major depression, currently rated as 70 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1965 to October 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 10 percent rating for post-traumatic 
stress disorder with major depression.  Subsequently, in a 
decision of December 1999, the RO increased the rating for 
the PTSD to 50 percent.  In March 2001, the RO increased the 
rating for the PTSD to 70 percent.  That issue is still 
considered to be on appeal as the veteran has not withdrawn 
it.  A claimant will generally be presumed in such cases to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board undertook development of additional evidence in May 
2002.  The requested development has since been completed, 
and the veteran was notified of the additional evidence in 
February 2003.  Later that month, he indicated that he had no 
further evidence or argument to submit.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not demonstrate that the post-traumatic 
stress disorder results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 70 percent 
for post-traumatic stress disorder with major depression are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.21, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
rating the service-connected disorder have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained, including numerous additional VA 
treatment records which were obtained by the Board.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the severity of the 
disorder.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted mental examinations, 
and offered appropriate assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
psychiatric disability.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Diagnostic Code 9411 provides that a 
noncompensable rating is warranted when a mental condition 
has been formally diagnosed, but the symptoms are not severe 
enough to interfere with occupational or social functioning, 
or to require continuous medication.  A 10 percent rating is 
warranted when there is occupational or social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or where symptoms are controlled 
through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  The 
veteran's DD 214 reflects that his decorations included 
(among others) the Navy Achievement Medal with Combat "V", 
the Purple Heart, and the Combat Action Ribbon.  

The veteran submitted a claim for disability compensation for 
post-traumatic stress disorder in November 1988.  The report 
of a psychiatric examination conducted by the VA in January 
1989 shows that the diagnoses were (1) post-traumatic stress 
disorder, moderate; and (2) major depression secondary to 
medical problems and disabilities, moving him off his 
previous level of occupational proficiency and out of the U. 
S. Navy.  In a decision of February 1989, the RO granted 
service connection for post-traumatic stress disorder, and 
assigned a 10 percent disability rating.  

The veteran was afforded another psychiatric examination by 
the VA in April 1993.  The diagnosis was post-traumatic 
stress disorder, delayed onset.  In the report, it was noted 
that he was employed by a recycling company.  The examiner 
assigned a Global Assessment of Functioning score of 60.  In 
a decision of May 1993, the RO confirmed the 10 percent 
rating.  

In May 1998, the veteran requested an increased rating.  As 
was noted above, this ultimately resulted in the rating being 
raised to 70 percent.  In addition, the veteran has been 
granted a total disability rating based on individual 
unemployability due to service-connected disabilities which 
included his post-traumatic stress disorder with major 
depression, rated as 70 percent disabling; low back pain with 
history of herniated nucleus pulposus, rated as 40 percent 
disabling; subpatellar chondromalacia of the left knee, rated 
as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; bilateral hearing loss, rated as 10 percent 
disabling; and a history of a ganglion cyst of the left 
wrist, rated as noncompensably disabling.  

The evidence which has been developed in connection with the 
current claim includes numerous VA treatment records, 
including individual psychiatric treatment records, group 
therapy records, and records from a PTSD therapy group for 
couples.  A VA hospital discharge summary dated in April 1998 
shows that the veteran's chief complaints were of having 
suicidal ideation and depression.  It was noted that he had 
been fired from his job.  On mental status examination, he 
had good grooming, was well mannered and had appropriate 
interaction and eye contact.  He was articulate, alert and 
oriented.  His mood was depressed, sad and remorseful.  He 
had no auditory or visual hallucinations, but reported having 
some in the past secondary to post-traumatic stress disorder.  
During the hospital course, the veteran told a nursing 
student that he had heard voices all of the time except for 
the past two days when he had been on Depakote.  He said that 
the voices were very commanding and told him to steal things 
from his company to give to homeless people in the park.  The 
treating psychiatrist stated that no evidence of a thought 
disorder was noted throughout the hospitalization.  The 
diagnoses were (1) bipolar affective disorder; and (2) post-
traumatic stress disorder.  The treating psychiatrist 
assigned a GAF score of 35 on admission and 45 on discharge.  
Numerous additional VA outpatient records reflect frequent 
ongoing treatment for PTSD subsequent to the hospitalization.    

The report of a psychiatric examination conducted by a fee 
basis examiner in June 1998 shows that the veteran stated 
that since 1995 his symptoms had become much more intense.  
He reportedly began having grandiose delusions and 
hallucinations that told him he needed to take care of poor 
people and therefore, he gave away most of the money he was 
receiving from his service pension.  In addition, he took out 
loans to support that activity.  His situation was discovered 
by his wife in April 1998 and he was hospitalized.  His 
medications were replaced, and his hallucinations and 
grandiose ideation had completely stopped.  He had continuing 
mood symptoms since then.  In addition, he had lingering 
paranoid symptoms of people following him.  On mental status 
examination, he was alert and oriented.  He was very 
thoughtful and careful in his responses.  He denied 
hallucinations, but said that he continued to see things out 
of the corner of his eyes.  He presented to the interview 
very carefully dressed and groomed.  He was oriented and 
showed no sign of memory loss.  He had a normal rate of 
speech.  There was no panic disorder.  He had some dysphoria 
and continuing poor self image and feelings of guilt about 
spending, hurting himself, and about his family seeing him in 
the psychiatric ward.  The examiner noted that in comparing 
notes to the prior examination, the symptoms of post-
traumatic stress disorder were less present and clearly less 
aggravating to him.  The clinical impression was bipolar 
disorder, and post-traumatic stress disorder, in partial 
remission.  The examiner assigned a GAF score of 58.  

A medical record dated in July 1999 from a VA psychiatrist 
indicates that he reviewed the veteran's rating and concluded 
that it contained some glaring misstatements.  He indicated 
that the 10 percent rating (which was then in effect) 
completely ignored the events that occurred before, during 
and after the veteran's hospitalization.  He indicated that 
he believed that the veteran was not capable of returning to 
work.  He noted that when the veteran was in the hospital, 
his GAF score was 20, and the best it had been over the past 
year was 45.  

The report of a psychiatric examination conducted by the VA 
in October 1999 shows that the veteran reported that his 
previous examination was inadequate.  He reported that after 
service he worked for a company but was hospitalized in April 
1998 after taking copper wire from his employer and selling 
it and giving the money away at homeless shelters or parks by 
literally throwing the money out of  the window of his car.  
He said that he had seen two "personages" who would tell 
him to do such things.  He said that he had since paid the 
company back the $16,000 value of what he took.  Since his 
hospitalization, he had been enrolled in the VAMC outpatient 
PTSD program, and had been seeing a social worker, a 
psychiatrist and a psychologist.  He attended PTSD group 
therapy and a couples group designed for partners of PTSD 
patients.  The examiner reviewed written statements from the 
veteran which were in his claims file in which he reported 
violent dreams and other symptoms.  On mental status 
examination, the veteran was polite and cooperative.  His 
speech was clear and easily understood.  He showed no signs 
of a psychotic disorder; no delusions, no hallucinations, and 
no formal thought disorder.  His judgment appeared to be 
good.  His affect was full.  When talking about Vietnam, he 
teared up significantly.  He described having a good marriage 
other than struggles that they had been through due to his 
problems.  He said that his marriage was improving and he had 
no plans for divorce.  He said that he had a good 
relationship with his youngest children, but the oldest had 
yet to accept the struggles he had had.  He was an active 
member of a church.  He had no current legal problems.  His 
primary interest was in reading.  He also fished 
occasionally.  He said that he occasionally thought of 
suicide, but had no plans and was not presently at risk.  He 
was not a danger to other people.  He described himself as 
argumentative and as someone who had a hard time believing he 
was wrong.  He said that he had not been able to work 
recently because of his therapy appointments, but was 
thinking of looking for part time work and or exploring 
vocational rehabilitation, perhaps attending a community 
college and studying computers.  Psychological testing was 
interpreted as being indicative of severe PTSD.  The examiner 
noted that with continued treatment and vocational guidance 
and assistance the veteran may be able to find educational 
and employment opportunities that would help him regain a 
sense of being a contributing member of society.  The 
diagnosis was PTSD, chronic, moderate.  The examiner assigned 
a GAF score of 45.  

A lay statement dated in November 1999 from RM reflects that 
he had been in various PTSD groups with the veteran for more 
than a year, and had listened to him describe horrible 
nightmares, daytime intrusions, and anger and 
disillusionment.  He felt that the veteran deserved a 100 
percent rating.  

The veteran was afforded another psychological examination by 
the VA in February 2001.  The veteran reported that his only 
sources of income were military retirement pay and disability 
compensation.  He was under the care of a psychiatrist and 
attended couples therapy and PTSD group therapy on a regular 
basis.  He had a history of serving 23 years in the Navy and 
worked for nine years as manger but was fired for selling 
property belonging to the company and giving the money away.  
He later sold his home to repay the debt.  He worked for a 
brief time as a parts manger at a car dealership, but quit 
because he could not handle the stress.  He stated that he 
had been unemployed for the past three years.  He had been 
married for 30 years.  He reported periodic conflicts with 
family members, and said that they all refused to see him for 
two years.  He said that the relationships were somewhat 
better at the present time; however as recently as last week 
his wife requested that he be hospitalized on the inpatient 
psychiatric unit.  He stated that he was socially isolated 
except for his immediate family.  

The report further shows that on mental status examination, 
the veteran was casually but appropriately dressed with good 
hygiene and grooming.  His speech was normal in pressure and 
volume.  His form of thought was linear and goal directed 
with a tendency to jump from topic to topic.  He reported 
hearing voices three years earlier that commanded him to give 
money to people; however, he showed no signs of a psychotic 
disorder or formal thought disorder during the interview.  He 
endorsed symptoms consistent with a diagnosis of PTSD and 
Major Depression and appeared anxious during the session.  He 
reported that he continued to experience debilitating 
symptoms of PTSD.  He said that he had very violent dreams of 
Vietnam 5-6 nights per week and said that thoughts of Vietnam 
were with him every second.  He said that he remembered 
expressions of people he shot and that his memories of 
Vietnam were all bad.  He avoided military reminders and 
social situations.  He coped with guilt, anger, fear, and 
suicidal ideation.  Since his hospitalization in 1998, he had 
participated in intensive outpatient therapy with medication 
that he credited with helping him cope with his symptoms.  
Following examination, the impression was post-traumatic 
stress disorder, chronic, moderate.  The examiner assigned a 
GAF score of 45.  

After considering all of the relevant evidence, the Board 
finds that the service-connected disorder has not resulted in 
the manifestations contemplated for a 100 percent rating as 
it is not shown that he has total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Such manifestations are not noted in the 
medical treatment records, the VA examination reports or the 
veteran's own contentions.  On the contrary, the treatment 
records and VA examinations affirmatively show that symptoms 
such as those contemplated for 100 percent ratings are not 
present.  For example, other than the period of time he was 
hospitalized in April 1998, he has not had symptoms of 
delusions or hallucinations.  A formal thought disorder was 
not noted during the April 1998 hospitalization or during any 
of the examinations.  He has always had good personal hygiene 
and has always been oriented.  He has not had significant 
memory loss, such as loss of memory of his own name, the 
names of close relatives or his own occupation.  In addition, 
the VA examiners have described the disorder as being 
moderate in degree.  The GAF scores have also been consistent 
with a disorder which is less than totally disabling.  
Accordingly, the Board concludes that the schedular criteria 
for a 100 percent rating under the rating criteria are not 
met.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is unemployed.  However, the high current rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, and the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The Board notes that the veteran has already 
been granted a total disability rating based on 
unemployability.  The current 70 percent rating for the PTSD, 
and the total rating based on unemployability due to the 
combined effects of his service-connected disabilities 
adequately reflect the impairment which he experiences.  In 
summary, the Board does not find that the veteran's case is 
so outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder with major depression, currently rated as 70 percent 
disabling, is denied.



		
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

